Citation Nr: 1706434	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to December 1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and Newark, New Jersey, respectively. By a November 2009 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for low back and left hip disabilities, each to include as secondary to the service-connected left total knee replacement with peripheral neuropathy.  By the March 2010 rating action, the RO continued 10 and 20 percent disability ratings assigned to the service-connected degenerative joint disease of the right knee with limitation of flexion and extension, respectively.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Newark, New Jersey, Regional Office (RO).

Regarding the Veteran's increased rating claims, by a September 2012 rating action, the RO assigned a temporary 100 percent total evaluation (TTE) under 38 C.F.R. §4.30 (2015), effective January 17, 2012, the date the Veteran underwent a total right knee replacement, to the service-connected degenerative joint disease of the right knee with limitation of flexion.  (See September 2012 rating action).  The 20 percent rating assigned to degenerative joint disease of the right knee with limitation of extension was discontinued, effective January 16, 2012.  By a May 2013 rating action, the RO assigned a 30 percent disability rating to the above-cited right knee disability, effective June 1, 2013-the date of a VA examination showing an improvement in the service-connected status post right knee replacement.  (See May 2013 rating action).  

In May 2014, the Veteran testified before the undersigned at a hearing conducted at the Board's offices in Washington, DC.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing, the Veteran submitted a December 2013 VA examination report, along with a waiver of initial RO consideration. Thus, a remand to have the RO initially review this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2016).  A copy of the December 2013 VA examination report has been uploaded to the Veteran's VBMS electronic record.

In January 2016, the Board, in part, denied the Veteran's claims for increased ratings in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion and an increased rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension and the grant of a separate 10 percent rating for right knee instability, each for the period prior to January 2012.  The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court) which, following a Joint Motion for Partial Remand (JMPR), entered an Order in June 2016 vacating the 2016 Board decision and remanding the increased rating claims back to the Board to the extent the Veteran was denied entitlement to TDIU as part and parcel to those claims, for action consistent with the JMPR.  Specifically, the Court determined that the Board had failed to properly consider whether the issue of entitlement to TDIU has been reasonably raised by the evidence of record as part and parcel of the increased rating claims.  The Court held that the Board's analysis was unclear as to whether it was making a finding that the issue of entitlement to TIDU was not reasonably raised, or whether it was attempting to adjudicate the issue on the merits.   

Thus, the Court concluded that the Board should have considered and adjudicated (or remanded if it determined that further development was necessary) the issue of entitlement to TDIU as part and parcel of the Veteran's increased rating claims.  (See June 2016 JMPR and Court Order).  (Parenthetically, the parties to the JMPR noted that the Board's award of a 10 percent rating for right knee instability for the period prior to January 27, 2012 and its determination that new and material evidence had been received to reopen previously denied claims for service connection for low back and left hip disabilities, each to include as secondary to the service-connected left total knee replacement with peripheral neuropathy should remain undisturbed as they were favorable to the appellant.  (See JMPR (quoting, Medrano. v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (noting that the Court is not permitted to reverse Board's favorable findings of fact)).  The parties to the JMPR also noted that the Board's remand of the underlying issues of entitlement to service connection for low back and left hip disabilities, each to include on a secondary basis, were not before the Court for judicial review.  Id, quoting Kirkpatrick v. Nicholson, 417 F.3d 1361 (Fed. Cir. 2005) (holding that the Court does not have jurisdiction over remanded claims).  

Also developed for appellate consideration before the Board in January 2016 was the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected total left knee replacement with peripheral neuropathy.  By a June 2016 rating action, the RO granted service connection for right sacroiliitis (previously claimed as a low back disorder); a 10 percent evaluation was assigned, effective May 22, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

The Veteran initially appointed Disabled American Veterans (DAV) as his representative through the submission of a February 1996 power of attorney (VA Form 21-22).  He later submitted  VA Form 21-22s in July 2016 appointing Robert V. Chisholm, Attorney, as his representative.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631 (2016).  Thus, the July 2016 VA Form 21-22a revoked the February 1996 VA Form 21-22 that had appointed DAV as the Veteran's representative.  Therefore, the Board recognizes Robert V. Chisholm, Attorney, as the Veteran's representative in the instant appeal.  See id.; 38 C.F.R. § 14.629 (2016). 

The issues of entitlement to an initial disability rating in excess of 10 percent for right sacroiliitis and entitlement to a temporary total evaluation (TTE) have been raised by the record in VA Form 21-526EZ, dated and signed by the Veteran in December 2016, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  VA received the Veteran's claim for increase compensation for his service-connected right knee disabilities and, thus, his claim of entitlement to TDIU on December 14, 2009.

2.  The Veteran's service-connected disabilities include (i) mood disorder with depressive features (evaluated as 50 percent disabling); (ii) Left total knee replacement with mild peripheral sensory neuropathy (evaluated as 30 percent disabling); (iii) Status-post total right knee replacement (TKR) (evaluated as 10 percent disabling from December 14, 2009 to May 31, 2013 (excluding a period of a temporary total rating), and 30 percent from June 1, 2013); (iv) Degenerative joint disease of the right knee with limitation of motion (extension) (evaluated as 20 percent disabling from July 12, 2002 to January 16, 2012); (v) Diabetes mellitus (evaluated as 20 percent disabling); (vi) Right sacroiliitis (evaluated as 10 percent disabling); (vii) Right knee instability (evaluated as 10 percent disabling from July 11, 2009 to January 16, 2012); and, (viii) Bilateral knee surgical scars (evaluated as 10 percent disabling).  The combined rating for the service-connected disabilities has been, at a minimum, 80 percent since June 17, 2009 with consideration of the bilateral factor.  Entitlement to special monthly compensation (SMC) has been established from January 17, 2012, to May 31, 2013, based on a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent or more.

3.  The Veteran has a high school education with a GED plus some college attendance without a completed degree, and his work experience primarily involved security work and as a police dispatcher; his service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Given the favorable outcome detailed below, an assessment of VA's duties under the Veterans Claims Assistance Act of 2000 is not necessary in regard to the Veteran's claim of entitlement to TDIU.  


I. TDIU Claim

VA received the Veteran's claims for increased compensation for his service-connected right knee disabilities on December 14, 2009 (see VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2009).  In June 2014, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran indicated that his service-connected knee and psychiatric disabilities prevented him from obtaining substantially gainful employment.  Thus, the Board finds that a claim of entitlement to TDIU has been raised as part and parcel of the Veteran's claims for increased ratings for the service-connected right knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

After a brief discussion of the laws and regulations governing TDIU claims, the Board will address the merits of the claim. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2016). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, service connection is in effect for the following disabilities:  (i) Mood disorder with depressive features (evaluated as 50 percent disabling); (ii) Left total knee replacement with mild peripheral sensory neuropathy (evaluated as 30 percent disabling); (iii) Status-post total TKR (evaluated as 10 percent disabling from December 14, 2009 to May 31, 2013 (excluding a period of a temporary total rating), and 30 percent from June 1, 2013); (iv) Degenerative joint disease of the right knee with limitation of motion (extension) (evaluated as 20 percent disabling from July 12, 2002 to January 16, 2012); (v) Diabetes mellitus (evaluated as 20 percent disabling); (vi) Right sacroiliitis (evaluated as 10 percent disabling); (vii) Right knee instability (evaluated as 10 percent disabling from July 11, 2009 to January 16, 2012); and, (viii) Bilateral knee surgical scars (evaluated as 10 percent disabling).  The combined rating for the service-connected disabilities has been, at a minimum, 80 percent since June 17, 2009 with consideration of the bilateral factor. Entitlement to SMC has also been established from January 17, 2012, to May 31, 2016.

For the entire appeal period (i.e., December 14, 2009) the Veteran's service-connected disabilities have combined to at least 80 percent, with one service-connected condition (mood disorder with depressive features associated with knee disability) rated at 50 percent.  Thus, the Veteran meets the schedular criteria necessary to trigger the application of section 4.16(a) for the entire appeal period. Therefore, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board will resolve reasonable doubt in favor of the Veteran and will award entitlement to TDIU on a schedular basis. 

In reaching the foregoing conclusion, the Board notes that there are VA and private opinions that are against and supportive of the claim. 

Evidence against the claim includes VA opinions.  Significantly, a July 2009 VA physician specifically concluded, after a physical examination of the Veteran's knees and employment history of having worked as a security guard until June 2002, that the Veteran should have been able to obtain and engage in substantial gainful sedentary employment from an orthopedic standpoint.  (See July 2009 VA orthopedic examination report at page 4).  In January 2010, after a physical evaluation of the Veteran's right knee and a history of the Veteran having last worked six (6) years previously (2001) in security, the VA physician opined that the service-connected right knee disabilities had impacted his ability to engage in his previous employment in security due to decreased mobility and pain.  The January 2010 VA physician also indicated that other effects on the Veteran's occupational abilities included pain and mobility related with prolonged walking, standing, climbing, squatting or repeated stair climbing.  (See January 2010 Orthopedic examination report).  

VA examiners in May 2013 and June 2014 each concluded that the Veteran's service-connected right knee and mood disabilities did not render him unemployable.  The June 2014 examiner noted, however, that the Veteran did have physical conditions that might (italics added for emphasis) affect his ability to maintain full-time employment.  (See May 2013 and June 2014 VA Knee and Lower Leg and Mental Disorders Disability Benefit Questionnaires (DBQs), respectively).  Finally, in May 2016, a VA examiner concluded, after a physical evaluation of the Veteran's spine, that his right sacroiliitis would not impact his ability to work.  (See May 2016 VA Spine Disability Benefits Questionnaire (DBQ). 

Evidence in support of the claim includes an October 2016 vocational assessment authored by C. P., MS, Certified Rehabilitation Counselor.  C. P. reviewed the Veteran's medical and vocational history and conduced an interview of the Veteran.  During the interview, the Veteran maintained that he was unable to work secondary to his service-connected bilateral knee disabilities, which caused him pain and weakness with prolonged physical activity such as prolonged standing and walking.  C. P. reviewed the above-cited VA opinions as well as the Veteran's vocational history, which was positive for having been previously employed primarily as a police offer and in security until he was unable to perform the physical demands of these positions as a result of his knees and ultimately retired in 2002.  C. P. concluded that it was more likely than not that the Veteran was precluded from securing and following substantially gainful employment, even at the sedentary level, since 2002, because of his service-connected disabilities.  C. P. maintained that the Veteran would not be able to work in his previous occupation, law enforcement, and he did not acquire transferable skills to other work that would not require significant vocational adjustment or additional training.  Moreover, according to C. P., occupations in law enforcement would require the ability to frequently lift greater than 10 pounds and stand and/or walk for prolonged periods.  As a result of his service-connected knee conditions, the Veteran was unable to perform prolonged standing and walking required of an occupation in law enforcement.  In addition, C. P. maintained that the Veteran was unable to perform the prolonged sitting required in sedentary work.  As noted by C. P., the Veteran had conveyed to her that he was unable to sit for longer than 15 minutes without having to shift or change his positon to relieve his knee pain.  

According to C. P., sedentary work could not be fully performed when a worker must change position every 15 minutes.  In addition, the Veteran communicated that he used a cane for ambulation and standing.  C. P. noted that the use of an assistive device, such as a cane, would greatly affect the ability to perform in the competitive work environment because the worker is essentially one-armed and is unable to perform tasks that required bilateral use of the hands.  In addition, C. P. found the Veteran's service-connected mood disorder with depression to have caused him to experience problems with concentration, persistence and pace that caused him to be less productive and reliable in a work environment.  C.. P. concluded that it was more likely than not that the Veteran was unemployable because of his service-connected disabilities which had resulted in an ability to attend to basic work functions and had resulted in him being unable to secure and follow substantially gainful employment since he was last employed full-time in 2002.  (See C. P.'s October 2016 report).   C. P.'s conclusions are supported by VA physicians' opinions provided in September 2009.  These VA physicians collectively concluded that the Veteran's depression and knees would make employment difficult as a consequence of his loss of interest in motivation and decreased mobility, respectively.  (See September 2009 VA Mental Disorders and Scar examination reports, respectively). 

The Board finds C. P.'s vocational assessment highly persuasive and probative as she is a Certified Rehabilitation Counselor who outlined the Veteran's medical and vocational history and cites to particular evidence.  It is clear that the Veteran's service-connected bilateral knee disabilities and mood disorder with depression preclude all types of employment.  On this basis, the Board finds that a TDIU is warranted for the entire appeal period.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Board finds that further substantive development of the evidence is required before deciding the claim for service connection for a left hip disability, to include as secondary to service-connected left total knee replacement with peripheral neuropathy.  Specifically, the RO should obtain another VA examination and opinion addressing the nature and etiology of the Veteran's left hip disability, variously diagnosed as left hip osteoarthritis (OA); mild left hip OA versus gluteus maximus bursitis; and left hip piriformis syndrome.  (See VA treatment records, dated in March and October 2009). 

The Veteran contends that he has a left hip disability that is secondary to his service-connected left total knee replacement with peripheral neuropathy.  VA examined the Veteran to determine the etiology of any currently present left hip disability in May 2016.  At the close of the examination, the VA physician opined that the Veteran did not have a current (then) left hip disability.  (See May 2016 Hip and Thigh DBQ and opinion).  
VA received the Veteran's initial claim for VA compensation for service connection for a left hip disability in May 2009.  (See May 2009 statement from the Veteran's former representative, DAV, to VA).  As the above-cited VA treatment reports disclose that the Veteran's diagnoses of left hip osteoarthritis (OA); mild left hip OA versus gluteus maximus bursitis; and left hip piriformis syndrome were made during the pendency of the appeal, the Board finds that he has the above-cited disabilities for the purposes of this remand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, it appears that the May 2016 VA examiner's opinion was based, in part, on an inaccurate premise, namely that the Veteran did not currently have a left hip disability. For the foregoing reason, the Board that the May 2016 VA examination report to be inadequate for rating purposes and an additional examination with opinion is necessary prior to further appellate review of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical clinician to determine the etiology of the Veteran's left hip disability, currently diagnosed as left hip OA; mild left hip OA versus gluteus maximus bursitis; and left hip piriformis syndrome.
   
The Veteran's electronic record and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the electronic record and a copy of this remand. 
   
In reaching his or her respective conclusions, the examiner must identify and explain the medical basis or bases for his or her respective conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 
   
The examiner is asked to provide an opinion to the following question: 

a) Is it at least as likely as not (i.e., 50 percent probability or greater) that any left hip disability, to include, but not limited to, left hip OA; mild left hip OA versus gluteus maximus bursitis; and left hip piriformis syndrome, is etiologically related to, or had its onset during, military service?

The examiner is hereby notified that for the purposes of this remand, the Veteran has current diagnoses of left hip OA; mild left hip OA versus gluteus maximus bursitis; and left hip piriformis syndrome as diagnosed by VA clinicians during the pendency of the appeal; McLain supra.  If the examiner concludes that the above diagnoses were made in error, he or she must explain in detail the reasoning for such a conclusion.

b) If the examiner finds that any currently present left hip disability did not have its onset during military service and is not etiologically related thereto, is it at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the service-connected total left knee replacement with peripheral neuropathy?

If the examiner determines that there is aggravation of a left hip disorder(s) by the service-connected left knee disability, he or she should provide an assessment, if possible, of the baseline level of impairment of the current left hip disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected total left knee replacement with peripheral neuropathy.

The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Readjudicate the claim for service connection for a left hip disorder, to include as secondary to the service-connected total left knee replacement with peripheral neuropathy.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his attorney.  After they have had an opportunity to respond, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


